TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00136-CV


Armando M. Garza, et al., Appellants


v.


Gray & Becker, P.C., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GN104188, HONORABLE PAUL DAVIS, JUDGE PRESIDING


O R D E R


PER CURIAM

	Appellee, Gray & Becker, filed a motion to strike appellants' amended notice of
appeal and a motion for sanctions.  Gray & Becker contends that (1) appellants violated this Court's
order of June 21, 2002, by including Carlos Pena in their amended notice of appeal filed June 28,
2002; (2) Ricardo De la Garza, Rogelio Santos, Daniel L. Mendiola, and Joe A. Gonzalez,
individuals included in the June 28 amended notice of appeal, were never designated as appellants
in the original notice of appeal, and further, Mendiola and Gonzalez were not parties to the
underlying judgment; and finally, (3) appellants are now improperly attempting to add "literally
hundreds of appellants" in their amended notice of appeal.
	Regarding the inclusion of Carlos Pena, appellants reply that there are two individuals
named Carlos Pena, one of whom settled with Gray & Becker and another whom did not.  The
Carlos Pena that settled with Gray & Becker was dismissed from this appeal on June 21.  The Carlos
Pena complained of here did not settle with Gray & Becker, was a party to the underlying lawsuit,
and is properly included as an appellant in this appeal.
	Gray & Becker also complains about the inclusion of De la Garza, Santos, Mendiola
and Gonzalez in the amended notice of appeal.  They contend that these four individuals were not
parties to the underlying judgment.  Appellants agree that Gonzalez and Mendiola were never parties
to the underlying lawsuit and should be dismissed.  Accordingly, we will dismiss Gonzalez and
Mendiola from this appeal.  However, regarding De la Garza and Santos, appellants contend they
were parties to the underlying lawsuit, were included in the original notice of appeal filed in March
2002, and are proper appellants.  We agree with appellants.  The record reflects that they were parties
to the underlying judgment and were listed as appellants in the March 2002 notice of appeal. 
	Finally, we disagree with Gray & Becker's contention that by filing the amended
notice of appeal, appellants are seeking to add hundreds of appellants.  The notice of appeal
submitted in March 2002 lists hundreds of appellants.  Our review of the amended notice of appeal
does not confirm Gray & Becker's assertion that more parties were added in the amended notice of
appeal.
	We dismiss Joe A. Gonzalez and Daniel L. Mendiola from this appeal for want of
jurisdiction.  The other appellants' claims remain pending in this Court.  We overrule Gray &
Becker's motion to strike the June 28 amended notice of appeal and we overrule the motion for
sanctions.
	It is ordered August 16, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish